Citation Nr: 1419980	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-11 853A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on May 13, 2010, at Beatrice Medical Center P.C. 



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1995 to May 1996, from November 2001 to September 2003, and from November 2004 to September 2006 with additional service in the Air National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the Department of Veterans Affairs Nebraska-Western Iowa Health Care System, that determined that the Veteran was not entitled to payment or reimbursement for the cost of private medical expenses incurred on May 13, 2010, at Beatrice Medical Center P.C. under 38 U.S.C.A. § 1725.  


FINDINGS OF FACT

1.  The Veteran was treated for his service-connected lumbar spine disability by Beatrice Medical Center P.C. on May 13, 2010. 

2.  The Veteran was not authorized to receive VA reimbursement of the expenses that he incurred through Beatrice Medical Center P.C., nor did he request such authorization within 72 hours of treatment by that private medical provider.

3.  The Veteran's unauthorized private medical treatment was not for a condition of such emergent nature that any delay in seeking care would have been hazardous to life or health, either objectively or as reasonably expected by a prudent layperson. 

4.  VA facilities were available and an attempt to use such facilities beforehand, or to obtain prior VA authorization for the services required, would not have been considered unreasonable (either objectively or as perceived by a prudent layperson). 



CONCLUSION OF LAW

The criteria for VA reimbursement of the cost of unauthorized private medical services provided by Beatrice Medical Center P.C. on May 13, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to addressing the merits of this appeal, the Board recognizes that VA has certain notice and assistance requirements, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, those specific requirements do not apply to claims, such as the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51.  Barger v. Principi, 16 Vet. App. 132 (2002). 

Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements.  Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims.  38 C.F.R. § 17.120-33 (2013). 

Additionally, those provisions mandate that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).

In this case, VA met the aforementioned requirements through a July 2010 letter, which informed the Veteran that he should inform the Agency of Original Jurisdiction (AOJ) of any additional evidence that he wanted VA to attempt to obtain on his behalf and to provide a signed authorization for the release of such information.  The July 2010 letter also advised the Veteran to send copies of any relevant evidence in his possession, and informed him that he could also obtain relevant records and submit them himself.  In addition, following the initial adjudication, the Veteran was duly apprised of the reasons and bases for the denial of his claim.  He has since been further apprised of those reasons and bases in subsequent AOJ adjudications. 

Significantly, there is no indication that additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Thus, any deficiency of notice, or of the duty to assist, in this case is tantamount to harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Having thus established that additional efforts to assist or notify the Veteran would serve no useful purpose, the Board finds that he is not prejudiced by appellate review of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Accordingly, the Board now turns to the merits of that claim.

Legal Criteria and Analysis

The Veteran seeks reimbursement for private medical expenses incurred at Beatrice Medical Center P.C., where he was treated on May 13, 2010. 

On May 13, 2010, the Veteran presented to Beatrice Medical Center P.C. for a scheduled outpatient office consultation.  He underwent an evaluation in anticipation of a bilateral L4, L5 & S1 radio frequency neurotomy for which he was scheduled the following day.  

After receiving the above treatment, the Veteran was personally billed for the costs of the care provided by Beatrice Medical Center P.C.  A portion of those costs were paid by private medical insurance, Blue Cross/Blue Shield.  For those expenses that his private medical insurance did not cover, the Veteran presented bills to VA for reimbursement.  However, the VA Nebraska-Western Iowa Health Care System denied his claim on the grounds that the treatment in question was non-emergent in nature and that a reasonably available VA facility could have provided the same type of treatment.  The Veteran also was notified that, under applicable law, VA had no authority to pay any deductible amount, or any amount not covered by his private medical insurance.  See Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code. 

The record thereafter shows that the Veteran has contested the denial of his medical reimbursement claim by arguing that he informed his VA treating physician that he was having the treatment in question done by a private physician, and he understood the private medical expenses would be paid/reimbursed because the treatment was being provided for his back, a service-connected disability.  However, he has not alleged that he is now, or has ever been, in receipt of a total disability rating, either for that condition or for any of his other service-connected disabilities (lumbar spondylosis with degenerative disc disease at L5-S1, tinnitus, radiculopathy of the left lower extremity, or bilateral hearing loss).

In adjudicating a claim for reimbursement of private medical expenses, the 
Board must first make a factual determination as to whether VA granted prior authorization for the non-VA medical care that the claimant received in a private facility for the treatment received on any date in question.  See 38 U.S.C.A. 
§ 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2013).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

Next, the Board must consider the applicable legal provisions, which direct that, in connection with its statutory obligation to provide medical services, VA may contract for private hospital care in certain limited circumstances, including instances where a medical emergency exists.  Specifically, under 38 U.S.C.A. 
§ 1703(a), "[w]hen [VA] facilities are not capable of furnishing... the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 ], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility... until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

Generally, the admission of a patient to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

Here, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the expenses that he incurred on May 13, 2010 at Beatrice Medical Center P.C.  April 2010 VA clinical treatment notes show that the Veteran discussed with his VA treating physician the treatment for his back at a private facility; however, discussing private treatment with his VA treating physician 
does not constitute prior authorization for that treatment.  Other than citing his recollection that his VA treatment provider had knowledge of the private treatment, the Veteran has made no assertion that the private treatment at Beatrice Medical Center P.C. was formally authorized by VA.  Hence, the Board concludes that prior authorization for the non-VA medical treatment on May 13, 2010, was not obtained.  The record also does not indicate that he contacted VA within 72 hours of the date of treatment by that private medical provider. 

Accordingly, the Board must conclude that prior authorization for private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is therefore not warranted for expenses incurred in conjunction with such treatment under 38 U.S.C.A. § 1703.

The Board's analysis does not end here, however, as the Court of Appeals for Veterans Claims (Court) has outlined a "second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility."  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).  That alternate route is set forth in 38 U.S.C.A. § 1728, and provides that VA "'may, under such regulations as the Secretary shall prescribe, reimburse... for the reasonable value of such care or services... for which such Veterans have made payment.'"  Id.  Pursuant to that statute, reimbursement of the costs of unauthorized private medical care or services is available only where: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment....; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

(3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand, or to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2013); 38 C.F.R. § 17.120 (2013).


Significantly, the Court has interpreted Congress's use of the conjunctive "and" in the statute, emphasized in the above quotation, to mean that "all three statutory requirements [must] be met before reimbursement [may] be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993). 

A third avenue for reimbursement of unauthorized private medical expenses exists under 38 U.S.C.A. § 1725, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  Section 1725 contains criteria under which the costs of emergency services for nonservice-connected conditions in non-VA facilities will, under certain conditions, be reimbursed.  Moreover, the statute's implementing regulation (38 C.F.R. § 17.1002) outlines nine conditions that must be met before payment or reimbursement of emergency services in non-VA facilities may be made:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (for example, if there is evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725 (West 2002 and Supp. 2013); 38 C.F.R. § 17.1002 (2013). 

As with the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, failure to satisfy any of the above requirements precludes VA from paying unauthorized private medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725  ), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement in situations where a portion of the cost of the care is covered. 

These amendments are effective and apply with respect to emergency treatment furnished on or after February 1, 2010, except where it is determined "under the circumstances applicable to the Veteran, that it is appropriate to" apply the amendments to treatment received prior to the date of the Act's enactment. Pub. L. No. 111-137, § 1(c)(2), 123 Stat. 3495, 3496.

Applying the foregoing legal criteria to the pertinent facts of record, the Board 
finds that the Veteran has not met the requirements for reimbursement of his unauthorized private medical costs under 38 U.S.C.A. § 1728(a), 38 U.S.C.A. 
§ 1725, or any of their implementing regulations.

Initially, the Veteran has not established that any of the treatment he received from Beatrice Medical Center P.C. was of an emergent nature.  In this regard, the record reflects on May 13, 2010, the Veteran presented to Beatrice Medical Center P.C. 
for a scheduled outpatient office consultation.  He underwent an evaluation in anticipation of a bilateral L4, L5 & S1 radio frequency neurotomy for which he was scheduled the following day.  His chief complaint was back pain and the clinician noted a long history of recurrent back pain.  The condition was characterized as chronic in nature and there is no indication that the Veteran was in any acute distress at that time.  He was described as alert and oriented. 

There is no indication that on May 13, 2010, the Veteran believed his life to be 
in danger, or that he otherwise believed that he was experiencing a medical emergency.  Nor does the other contemporaneous evidence of record suggest that such a belief was warranted.  While the clinician noted that the Veteran's condition had progressively worsened to the point that it interfered with the Veteran's activities of daily living, the Veteran was ambulatory with the assistance of a cane, and the report does not suggest that the Veteran's condition, even at its worst, qualified as emergent.  

Accordingly, the Board finds that the evidence of record does not establish that the treatment that the Veteran received from Beatrice Medical Center P.C. was for a medical emergency of such a nature that a delay would have been hazardous to his life or health.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(b).  Nor would a prudent layperson have reasonably expected that to be the case, on the basis of the facts presented.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000 -08. 

Even if the foregoing requirements had been satisfied, however, the Veteran would still be barred from medical reimbursement under the provisions of 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.

In this regard, the Board acknowledges that the treatment he received from Beatrice Medical Center P.C. was for symptoms that were reasonably contemplated in his award of service connection for a lumbar spine disability.  Moreover, it is apparent that, at the time such treatment was furnished, the Veteran had enrolled in the VA health care system and had received medical services under the provisions of 38 U.S.C.A. Chapter 17 within the previous 24-month period.  Likewise, it is apparent that the Veteran remains financially liable to Beatrice Medical Center P.C. for the unauthorized private treatment that he received.  However, while such findings comport with several of the provisions in 38 U.S.C.A. § 1728, the other requirements outlined in that statute, and in 38 U.S.C.A. § 1725 and the 
applicable implementing regulations, have not been met. 

In particular, the Veteran has not presented probative evidence that VA or other Federal facilities were unavailable to him, or that an attempt to use such facilities beforehand would not have been considered reasonable by a prudent layperson.  As such, the Board is unable to presume that it was no longer feasible for the Veteran to seek medical care for his back at a VA facility, either objectively or under the standard of what would be considered reasonable by a prudent layperson.

In summary, the Board finds that it is unable to award the benefits sought on appeal.  Although sympathetic to the Veteran's efforts to seek reimbursement of his unauthorized private health care costs, the Board is without authority to grant such benefits simply to achieve a more equitable result.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, there simply is no provision under which the Board may grant the Veteran's medical reimbursement claim.  Therefore, the Board has no discretion but to deny that claim under the applicable statutes and regulations.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Beatrice Medical Center P.C. on May 13, 2010 is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


